Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/7/2022 has been entered.
Status of claims
Claims 4 and 12 have been cancelled; Claims 1, 9, and 19 have been amended; claims 20-22 are added as new claims; Claims 1-3, 5-11, and 13-22 remain for examination, wherein claims 1, 9, and 19 are independent claims.
Previous rejections of claims
Previous rejection of Claims 1-3, 5-11, and 13-22 under 35 U.S.C. 103 as being unpatentable over Eto et al (US-PG-pub 2008/0240970 A1, thereafter PG’970) is withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 1/7/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wegman et al (US 5,019332, thereafter US’332).
Regarding claims 1-3, 5-11, 13-16 and 19-22, US’332 teaches an austenitic, corrosion resistant steel alloy and in particular to such an alloy and articles made therefrom having good high temperature strength in combination with good wear resistance (Abstract of US’332). US’332 specify that of the many components which make up modern day gasoline and diesel engines, the exhaust valves are subjected to all of the foregoing conditions when in use and among the properties desired of materials for fabricating exhaust valves for high performance, heavy duty, and internal combustion engines are good high temperature strength and hardness, resistance to oxidation and hot corrosion, good wear resistance and good formability. (Abstract, Col.1, ln.10-26, and examples of US’332), which reads on the claimed austenitic stainless steel (cl.1-3, 5-8), turbine component (cl.9-11, 13-16), and manufacturing process (cl.19). The composition comparison the other elements including Nb, Mo, V, and W are optional (Abstract of US’332). All of the alloy composition ranges disclosed by US’332 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Cr, Ni, Mn, Si, C, N, P, and Fe and excluding Nb, Mo, V, and W as disclosed by US’332 because US’332 teaches the same austenitic steel alloy throughout the disclosed ranges. Since US’332 specify all of the essential alloy compositions as recited in the instant claims 8 and 16, therefore, the alloy composition disclosed by US’332 reads on the “consisting of” language as recited in the instant claims 8 and 16.
Element
From instant Claims 1-3, 5-11, 13-16 and 19 (in wt%)
US’332 (in wt%)
(from cl.13) 
Overlapping  range
(in wt%)
Cr
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
19.0-25.0
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
Ni
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
4.5-10.0
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
Mn
4.6-4.9 (cl.1,8,9,16,19)
3.0-8.5
4.6-4.9 (cl.1,8,9,16,19)
Si
0.5-2.0 (cl.1,9,16,19)
0.5-1.0 (cl.8)
0.6-0.9 (cl.5,13)
2.0 or less
0.5-2.0 (cl.1,9,16,19)
0.5-1.0 (cl.8)
0.6-0.9 (cl.5,13)

0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
0.35-0.90
0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
N
0.2-0.3 (cl.1,9,16,19)
0.22-0.28 (cl.7,15)
0.25-0.85
0.25-0.3 (cl.1,9,16,19)
0.25-0.28 (cl.7,15)
P
0.03 or less (cl.1,8,9,16,19)
0.05 or less
0.03 or less (cl.1,8,9,16,19)
Excluding elements beyond impurity level
Nb
Mo
V
W
Nb: 1.0 max;
Mo: up to 10;
V: up to 4;
W: up to 8
Nb: 0-impurity level
Mo: 0-impurity level
V: 0-impurity level
W: 0-impurity level
Fe
Balance + impurities
Balance + impurities
Balance + impurities

From claims 20-21


V
Less than 0.1 (cl.20)
Less than 0.05 (cl.21)
up to 4;

0 - <0.1 (cl.20)
0 - <0.05 (cl.21)

From claim 22


Mo
Less than 0.1
Up to 10
0 - <0.1


Regarding claims 17-18, US’332 specify the heat-resisting steel for the many components which make up modern day gasoline and diesel engines, the exhaust valves being subjected to all of the foregoing conditions when in use. (Abstract, Col.1, ln.10-26, and examples of US’332), which reads on the claimed limitations in the instant claims.
Note: Wegman et al (US 4,929,419) is cited as a reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-3, 5-11, and 13-22 have been considered but they are not persuasive. Regarding the Applicant’s arguments 
The Applicant’s arguments are summarized as following:
Regarding the rejection under 35 U.S.C. 103 as being unpatentable over Wegman et al (US 5,019332, thereafter US’332), the Applicant argued that V and Mo (individual or combination) are essential elements to obtain the desired high hardness, strength, and wear resistance. These elements are excluded from the claimed alloy composition.
In response
Regarding the argument 1, Firstly, as pointed in the rejection for the instant claims, Wegman et al (US’332) teaches all of the essential alloy elements as claimed in the instant claims and the broad range disclosed US’332 (abstract) indicates Nb, Mo, V, and W are optional elements. Secondly, US’332 ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. Finally, it is noted that there is only alloy composition limitations in the instant claims and there is no microstructure and/or properties limitations to show the criticality of the claimed alloy composition ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734